Case 2:16-cr-20394-SFC-APP ECF No. 148, PageID.3106 Filed 05/24/21 Page 1 of 4




                              United States District Court
                              Eastern District of Michigan

United States of America,

        Plaintiff,
                                            Case Nos. 16-cr-20394; 19-cr-20033
v.
                                            Honorable Sean F. Cox
James Robert Liang, et al.;
Richard Bauder, et al.

        Defendants.




     Government’s Application for Permission to File a Brief of More
                       than Twenty-Five Pages


        The United States Government, by Saima M. Mohsin, Acting United States

Attorney for the Eastern District of Michigan, and John K. Neal, Assistant United

States Attorney, hereby moves this Court, pursuant to Local Rule 7.1(d)(3)(A), for

an order permitting it to file a brief of more than 25 pages in support of its Petition

Regarding Grand Jury Material Sought in Freedom of Information Act

Litigation, for the following reasons:

     1. This Petition involves a novel situation. In a lawsuit brought under the

        Freedom of Information Act (FOIA), pending in the Central District of

        California, the government has been ordered to release documents it
Case 2:16-cr-20394-SFC-APP ECF No. 148, PageID.3107 Filed 05/24/21 Page 2 of 4




      received pursuant to a grand jury subpoena issued to the Volkswagen Group

      of America, or to provide a document-by-document index describing them in

      detail, thereby publicly disclosing the contents of the subpoenaed

      documents. The government believes that Rule 6(e) bars it from disclosing

      these records. The government is not aware of any comparable circumstance

      in which a court has held that FOIA litigation can justify disclosure of grand

      jury material.

   2. Volkswagen produced approximately 5.8 million documents in response to

      the subpoena. The prosecutions that followed were highly significant,

      involving a two corporate guilty pleas and indictments returned against

      twelve individual employees of the affected companies, including the former

      CEO of Volkswagen AG.

   3. This matter is therefore of considerable import for the United States

      government. The government respectfully submits that setting forth the

      procedural history, facts, and applicable law in a fulsome and accurate

      manner requires a brief that exceeds 25 pages in length. Specifically, the

      government seeks to file a brief that totals 38 pages.

   4. Pursuant to Local Rule 7.1(d)(3)(A), the government submits this

      application to the court. Should the court grant this application, the




                                          2
Case 2:16-cr-20394-SFC-APP ECF No. 148, PageID.3108 Filed 05/24/21 Page 3 of 4




      government will file a redacted version of the Petition on the public docket,

      and will seek leave to file an unreacted copy under seal.

   5. The government has sought the concurrence in this application of

      Volkswagen AG, a party in Case No. 16-20394 whose interests may be

      affected by the Petition, as well as of Daniel Jacobs, counsel for the plaintiff

      in the FOIA litigation in the Central District of California (Kalbers v.

      Department of Justice, No. CV 18-08439 FMO (C.D. Cal.). Volkswagen AG

      has no objection to the government’s application; plaintiff’s counsel did not

      respond to the government’s request for concurrence, so the government

      assumes he opposes the relief sought in this application.



                                              Respectfully submitted,

                                              Saima M. Mohsin,
                                              Acting United States Attorney

                                              s/John K. Neal
                                              John K. Neal
                                              Assistant United States Attorney
                                              211 W. Fort St., Suite 2001
                                              Detroit, Michigan 48226
                                              (313) 226-9644
                                              Email: john.neal@usdoj.gov

Dated:      May 24, 2021




                                          3
Case 2:16-cr-20394-SFC-APP ECF No. 148, PageID.3109 Filed 05/24/21 Page 4 of 4




                             Certificate of Service

      I hereby certify that on May 24, 2021, I electronically filed the foregoing

application with the Clerk of the Court using the ECF system, which will send

notification to the attorneys of record listed on the ECF system. I also e-mailed a

copy of the foregoing to Daniel Jacobs, plaintiff’s counsel in the FOIA currently

case pending in the Central District of California.




                                              s/John K. Neal
                                              John K. Neal
                                              Assistant United States Attorney
                                              211 W. Fort St., Suite 2001
                                              Detroit, Michigan 48226
                                              (313) 226- 9644
                                              Email: john.neal@usdoj.gov




                                          4
